Citation Nr: 1536175	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  14-17 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder diagnosed as bipolar and claimed as depressive disorder.

2.  Entitlement to service connection for iatrogenic poly systemic chronic candidiasis due to allergic reaction to sulfonamides previously claimed as multiple allergies with allergic reaction to sulfonamides.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1953 to August 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a September 2014 decision, the Board found that new and material evidence had been submitted in order to reopen the claim of entitlement to service connection for iatrogenic poly systemic chronic candidiasis.  The Board then remanded the claim to allow the Veteran's representative with an opportunity to review the claims file and complete a VA Form 646 or other written argument in support of the support appeal.  A written argument in support of the Veteran's appeal dated July 2015 has been received by the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for an acquired psychiatric disorder diagnosed as bipolar and claimed as depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran presently suffers from disturbance of anti-diuretic function, immune compromise, cephalgia, fatigue, vertigo, respiratory difficulties and allergies relating to a March 1956 incident while in service.



CONCLUSION OF LAW

The criteria for service connection for iatrogenic poly systemic chronic candidiasis due to allergic reaction to sulfonamides previously claimed as multiple allergies with allergic reaction to sulfonamides have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, the notice should address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the Veteran in September 2010.  

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file and afforded the Veteran with adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Merits

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish service connection, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The July 2010 VA examiner diagnosed the Veteran with disturbance of anti-diuretic function, immune compromise, cephalgia, fatigue, vertigo, respiratory difficulties and allergies.  The Board finds these diagnoses satisfy the first prong of the service connection claim.

Relating to the in-service incurrence or event, service treatment records (STRs) show that the Veteran's Report of Medical Examination for purposes of separation dated August 1956 documented a normal clinical evaluation with no indication of symptoms relating to any incidents in service.  Additionally, the September 1955 Report of Medical History indicated the Veteran was in good health.  However, STRs from March 1956 indicate sensitivity to sulphamides as well as severe sickness, allergies and progression of symptoms related to the treatment for this illness.  Moreover, the June 1981 Request for Information documents treatment for a respiratory infection and allergies in 1956.  These notations are consistent with the Veteran's report of his illness in service.

As noted, a VA examination was performed in July 2010.  The examination indicated in 1956, the Veteran was suffering from the common cold in which he was treated at sick bay.  He was prescribed a sulpha antibiotic liquid twice daily for two weeks and returned to duty, after receiving no precautions regarding sunlight with use of the antibiotic.  His military duty required some exposure to sunlight which caused swelling of the hands, arms, legs, abdomen, and face.  On the seventh day of treatment, he stood up and collapsed.  He was then treated with daily injections of steroids.

Since this incident, the Veteran reported being immune compromised and becomes ill with minor contagious diseases very easily.  He also has a very high degree of sensitivity to yeasts, molds, and dust, and a concomitant condition of salt loss which occurs rapidly and spontaneously and results in cephalgia, vertigo and profound fatigue since his discharge from the Navy. The examiner diagnosed the Veteran with disturbance of anti-diuretic function, immune compromise, cephalgia, fatigue, vertigo, respiratory difficulties and allergies.  The examiner opined: 

It is far more likely than not that the aforementioned is directly and causally related to the inappropriate prescription of a sulphur based antibiotic for a viral infection, further acute allergy reaction to the sulpha agent per se and permanent damage to the bodily physiology due to massive doses of steroid to ameliorate the acute allergy reaction.  It is accordingly more likely than not that the aforementioned is directly and causally related to the Veteran's military service.

Another VA examination was performed in December 2010.  The examination found there was no present evidence of a disease or diagnosis related to the Veteran's claim for iatrogenic poly systemic chronic candidiasis.  As for a medical opinion regarding causation, the examiner noted there was no documentation of a medical illness until 1971 and there is insufficient evidence and lack of chronicity of his acute symptoms that were successfully treated and resolved while on active duty.  However, this examination does not address the Veteran report of continued symptoms since the 1956 incident in service.  Therefore, the Board finds this opinion is inadequate.  See Dalton v. Nicholson, 21 Vet.App. 23, 39-40 (2007) (finding a medical examination inadequate where the examiner impermissibly ignored the appellant's lay assertions regarding onset of symptoms or injury during service).

Instead, the Board finds the July 2010 examiner's opinions to be well reasoned and thorough, having considered the entire record, including service treatment records, as well as the Veteran's historical accounts and providing specific medical evidence for the opinions rendered.  Therefore, the July 2010 examination report warrants probative weight.  See Id.  

In arriving at this conclusion, the Board has also given probative weight to the statements made by the Veteran relating the 1956 medical reaction while in active service.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

As such, the Board finds that objective medical and lay evidence as well as the service treatment records support a finding that the Veteran's present symptomology is related to the 1956 incident in service.  

Accordingly, the Board finds that the preponderance of the evidence supports the Veteran's claim for service connection for iatrogenic poly systemic chronic candidiasis due to allergic reaction to sulfonamides, previously claimed as multiple allergies with allergic reaction to sulfonamides.  Therefore, this claim is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for iatrogenic poly systemic chronic candidiasis due to allergic reaction to sulfonamides, previously claimed as multiple allergies with allergic reaction to sulfonamides is granted.


REMAND

Unfortunately, a remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.  This duty includes assisting him in obtaining relevant service records.  38 U.S.C.A. § 5103A(c)(1)(C) (West 2014); 38 C.F.R. § 3.159(c)(2)(2014).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2014); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2014).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

A Psychological Status/Treatment Summary dated September 2014 which was completed by Dr. M.M., Ph.D., diagnoses the Veteran with PTSD with ongoing symptoms of hypervigilance, delusions, nightmares, flashbacks, episodes of depression and isolation.

In support of the Veteran's PTSD claim, he submitted a statement dated August 2010 in which he described a stressor event while assigned to the U.S.S. San Born APA 193.  Specifically, the Veteran states that while pulling watch on starboard side of the ship, a marine fell off of the repelling lines and died.  The Veteran also described a second stressor of a sulpha antibiotic for infections at Pensacola in May or June of 1956 in which he had a reaction causing his total body to swell and he passed out.  He had to receive cortisone shots five times a day and he thought he was going to die.

A psychological VA examination was performed in March 2011.  The Veteran diagnosed the Veteran with bipolar disorder, not otherwise specified.  The examiner provided an opinion regarding service connection for depression due to in-service allergic reaction to sulfonamides, which is a mischaracterization of the Veteran's two separate service connection claims.  Moreover, the opinion rendered by the examiner is confusing as to whether there is a causal relationship between his psychological disorder of depression and his service.  The examiner also mentions diagnoses of PTSD in the record but does not find a PTSD diagnosis in his examination.

In light of the confusing and inadequate March 2011 VA examination opinion, as well as the apparent diagnoses of PTSD included in the record as recent as September 2014, and the August 2010 stressor statement, the Board finds a new psychological examination is needed to determine whether there is a casual relationship between any psychological diagnosis, to include bipolar disorder, depression, and PTSD, and the Veteran's service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records and private treatment records (inpatient and outpatient) pertaining to the Veteran's psychological disorders and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded a psychological examination.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.  The report of examination should include a detailed account of all manifestations of any psychiatric pathology found to be present.  

The examiner is asked to accomplish the following:

a.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor or stressors underlying the diagnosis and should comment upon the link between the current symptomatology and the Veteran's claimed stressors.

b.  If the examiner determines that the clinical evidence does not support a diagnosis of PTSD, to include a finding that the claimed stressors do not support the diagnosis, the examiner should identify all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not (a 50 percent probability or greater) that any identified or diagnosed psychiatric disorder was caused by or incurred in service.

A complete rationale must be provided for all opinions presented.

3.  Following the completion of the above, the AOJ must review the claims folder to ensure that all of the foregoing development has been conducted and completed in full.  If not, the report must be returned for corrective action.

4.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


